Citation Nr: 1014729	
Decision Date: 04/19/10    Archive Date: 04/30/10

DOCKET NO.  06-03 575A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
chronic brain damage with cerebellar syndrome and cephalgia. 

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to July 1971 
and from July 1973 to August 1979.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an July 2004 rating decision by the RO.  

In June 2009, during the course of the appeal, the Veteran 
had a telephone conference hearing with the undersigned 
Veterans Law Judge whose signature appears at the end of this 
decision.  He had been scheduled for a video conference 
hearing; however, the equipment used to support such a 
hearing was not working.  In any event, he testified that he 
accepted that telephone conference in lieu of an in-person 
hearing.


FINDINGS OF FACT

1.  In an unappealed rating decision, dated in May 1997, the 
RO denied the Veteran's application to reopen a claim of 
entitlement to service connection for chronic brain damage 
with cerebellar syndrome and cephalgia; the Veteran was 
provided notice of the decision and his appellate rights, but 
he did not initiate an appeal.

2.  Evidence associated with the record since the May 1997 RO 
decision is either cumulative or redundant and, by itself or 
in connection with evidence previously assembled, does not 
relate to an unestablished fact or raise a reasonable 
possibility of substantiating the claim of entitlement to 
service connection for chronic brain damage with cerebellar 
syndrome and cephalgia. 

3.  The presence of tinnitus has not been related to military 
service by competent evidence.


CONCLUSIONS OF LAW

1.  The RO's May 1997 rating decision, which denied the 
Veteran's claim of entitlement to service connection for 
chronic brain damage with cerebellar syndrome and cephalgia, 
is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§ 20.1103 (1996).

2.  New and material evidence has not been submitted to 
reopen the Veteran's claim of entitlement to service 
connection for chronic brain damage with cerebellar syndrome 
and cephalgia.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2009).

3.  The claimed tinnitus is not the result of disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A (West 2002 and Supp. 2009); 
38 C.F.R. §§ 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, 
the Board must determine whether VA has met its statutory 
duty to assist him in the development of the issues of 
entitlement to service connection for chronic brain damage 
and tinnitus.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  
After reviewing the record, the Board finds that VA has met 
that duty.
In August 2003, VA received the Veteran's claims, and there 
is no issue as to providing an appropriate application form 
or completeness of the application. 

Following the receipt of that application, VA notified the 
Veteran of the information and evidence necessary to 
substantiate and complete his claims, including the evidence 
to be provided by the Veteran, and notice of the evidence VA 
would attempt to obtain.  VA informed him of the criteria for 
service connection and set forth, generally, the criteria for 
rating service-connected disabilities and for assigning 
effective dates, should service connection be granted. 

A review of the record discloses that this is not the 
Veteran's first claim of entitlement to service connection 
for chronic brain damage.  The Veteran contends that he has 
chronic brain damage with cerebellar syndrome and cephalgia, 
as the result of multiple head injuries in service.  Such a 
claim has been before VA previously.  That claim was 
initially denied by the RO in May 1983, because organic brain 
syndrome had not been diagnosed until several years after 
service, and there was no competent evidence that it was in 
any way related thereto.  On several occasions thereafter, 
the RO denied the Veteran's requests to reopen that claim, 
the last time in May 1997.  

In May 1997, the RO denied the Veteran's application to 
reopen his claim of entitlement to service connection for 
chronic brain syndrome, because there was no competent 
evidence that the Veteran had sustained any residuals from 
his reported head injuries in service.  The Veteran was 
notified of that decision, as well as his appellate rights; 
however, he took no further action, and therefore, that 
decision became final under the law and regulations then in 
effect.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The 
Veteran now requests that his claim of entitlement to service 
connection for chronic brain damage be reopened.

With respect to his application to reopen a claim of 
entitlement to service connection for chronic brain damage, 
VA informed the Veteran of the bases for the prior denials 
and advised him of the evidence necessary to substantiate the 
element or elements required to establish service connection 
that were found insufficient in the previous denial.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  VA also informed him of 
the evidence necessary to support the underlying service 
connection claim.  In this regard, the Board notes that 
throughout the appeal, the Veteran and his representative 
have shown a good working knowledge of the criteria necessary 
to reopen the Veteran's claim, as well as the criteria to 
support the underlying claim.  

Following the notice to the Veteran, VA fulfilled its duty to 
assist him in obtaining identified and available evidence 
necessary to substantiate his claims.  That duty requires VA 
to make reasonable efforts to obtain relevant records 
(including private records) that the Veteran adequately 
identifies to VA and authorizes VA to obtain.  38 U.S.C.A. 
§ 5103A(b)(1).  However, the duty to assist is not a one-way 
street.  Olsen v. Principi, 3 Vet. App. 480 (1992).  It is 
the Veteran's responsibility to present and support his 
claim.  38 U.S.C.A. § 5103.  

In this case, VA obtained or ensured the presence of the 
Veteran's service treatment and personnel records; records 
reflecting his treatment at Hamm Memorial Hospital from 
October 1979 to May 1980; records reflecting the Veteran's 
treatment in January and February 1982 at the St. Paul Ramsey 
Medical Center; the reports of VA examinations, performed in 
May and June 1982, March 2004, and November 2006; records 
reflecting the Veteran's treatment at or through the Aspen 
Medical Group from July 1996 to March 2003; records 
reflecting the Veteran's treatment by VA from June 2005 
through June 2007; numerous medical articles; and a June 2009 
statement from the Veteran's wife.  

The VA examination reports show that the examiners reviewed 
the Veteran's past medical history, including his service 
treatment records, documented his current medical conditions, 
reviewed pertinent medical research, and rendered appropriate 
diagnoses and opinions consistent with the remainder of the 
evidence of record.  Therefore, the Board concludes that the 
VA examinations are adequate for evaluation purposes.  See 38 
C.F.R. § 4.2 (2009); see also Barr v. Nicholson, 21 Vet. App. 
303, 312 (2007) (holding that when VA undertakes to provide a 
VA examination or obtain a VA opinion, it must ensure that 
the examination or opinion is adequate).
Finally, the Veteran had a telephone conference hearing with 
the undersigned Veterans Law Judge in June 2009.  A 
transcript of that hearing has been associated with the 
claims folder.  

In sum, the Veteran has been afforded a meaningful 
opportunity to participate in the development of his appeal.  
He has not identified any outstanding evidence which could 
support either of his claims; and there is no evidence of any 
VA error in notifying or assisting the Veteran that could 
result in prejudice to him or that could otherwise affect the 
essential fairness of the adjudication.  Accordingly, the 
Board will proceed to the merits of the appeal.

Analysis

Chronic Brain Damage with Cerebellar Syndrome and Cephalgia 

The Veteran contends that as a result of multiple head 
injuries in service, he has chronic brain damage, manifested 
primarily by impaired cognition and concentration.  
Therefore, he maintains that service connection for the 
residuals of those injuries is warranted.  However, after 
carefully considering the claim in light of the record and 
the applicable law, the Board is of the opinion that the 
preponderance of the evidence is against that claim.  
Accordingly, the appeal will be denied.  

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110.  Generally, the evidence must show (1) 
the existence of a current disability; (2) the existence of 
the disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. 
App. 542 (1992). 

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic.  When the disease identity is established, there is 
no requirement of evidentiary showing of continuity.  
38 C.F.R. § 3.303(b). 

Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  Id. 

For certain disabilities, such as organic diseases of the 
nervous system, service connection may be presumed when such 
disability is shown to a degree of 10 percent or more within 
one year of the Veteran's discharge from active duty.  
38 U.S.C.A. § 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Such a 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. § 1113; 38 C.F.R. § 3.307.  

The foregoing law and regulations notwithstanding, service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2009).  

As noted above, this case has been before VA on several 
occasions, the last time in May 1997.  Relevant evidence on 
file consisted of the Veteran's service treatment and 
personnel records; records reflecting his treatment at Hamm 
Memorial Hospital from October 1979 to May 1980; records 
reflecting his treatment in January and February 1982 at the 
St. Paul Ramsey Medical Center; the reports of VA 
examinations, performed in May and June 1982; and a hospital 
article regarding the residuals of traumatic brain injury.

Although the Veteran's service treatment records confirmed 
that he sustained multiple head injuries in service, his 
service treatment records and the preponderance of his post-
service medical records were negative for any "current", 
identifiable, residual neurologic pathology.  Accordingly, 
the RO confirmed and continued a prior decision which had 
denied the Veteran's claim of entitlement to service 
connection for chronic brain damage with cerebellar syndrome 
and cephalgia.  The Veteran was notified of the May 1997 
decision, as well as his appellate rights; however, a notice 
of disagreement was not received with which to initiate an 
appeal.  Therefore, that decision became final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. § 20.1103 (1996).  The 
Veteran now requests that his claim be reopened.  

Relevant evidence added to the record since May 1997 consists 
of records reflecting the Veteran's treatment at or through 
the Aspen Medical Group from July 1996 to March 2003; reports 
of VA examinations, performed in March 2004 and November 
2006; records reflecting the Veteran's treatment by VA from 
June 2005 through June 2007; numerous medical articles; and a 
June 2009 statement from the Veteran's wife.  

In March 2003, during his treatment at the Aspen Medical 
Group, the Veteran reported lightheadedness and dyspnea with 
exercise.  

During VA psychiatric treatment in March 2004, the diagnoses 
were rule out adjustment disorder and a possible personality 
disorder.  The Veteran reported that he had been hit in the 
head in boot camp more than once.  

During the VA neurologic examination in November 2006, the 
Veteran complained of headaches with nausea and vomiting, 
blurred vision, tinnitus, dizziness, disequilibrium, 
lightheadedness, numbness and tingling in both feet, panic 
attacks, claustrophobia, and a feeling of being hot and cold 
at the same time.  The examiner noted that the Veteran had a 
documented history of traumatic brain injury in service.  It 
was also noted that the Veteran had an extensive history of 
getting along with others and with the performance of 
schoolwork and dating prior to service.  Following the 
examination, the diagnosis was documented history of a 
traumatic brain injury in service resulting in 
hospitalization at Tripler Air Force Base for three days.  
The examiner concluded that it was at least as likely as not 
that if the Veteran had a psychological condition prior to 
service and Veteran was struck in the head, it could have 
increased his cognitive deficits and learning ability.  
However, the examiner did not objectively identify any 
residuals of traumatic brain injury or other neurologic 
deficits.  

In November 2006, the Veteran also underwent a VA psychiatric 
examination.  Following that examination, the diagnoses were 
post-traumatic stress disorder (PTSD) and major depressive 
disorder, recurrent, moderate, each likely due to the 
Veteran's military service.  Those diagnoses were confirmed 
by psychological testing, and the primary manifestations were 
depression, anxiety, and agitation.  During the psychological 
testing, the examiner commented that the Veteran's depression 
and agitation were usually enough to produce confusion, 
forgetfulness, and difficulties in attention and 
concentration.  

In June 2009, the Veteran's wife suggested that he 
experienced many residuals of his traumatic brain injuries in 
service, including confusion, irritability, rage, headaches, 
and impaired sleep.  

The additional articles do not identify the Veteran's case or 
demonstrate that he actually has chronic brain damage with 
cerebellar syndrome and cephalgia.

The above evidence is new in the sense that it has not 
previously been before the VA.  However, with respect to 
chronic brain damage with cerebellar syndrome and cephalgia 
the evidence remains negative for any associated chronic, 
objective neurologic abnormalities.  As such, the additional 
evidence does not fill the deficits in the record which 
existed at the time of the prior RO decision.  Rather, the 
additional evidence is essentially cumulative or redundant of 
that on file in May 1997.  Even when considered with the 
evidence previously of record, the additional evidence does 
not raise a reasonable possibility of substantiating the 
claim of entitlement to service connection for chronic brain 
damage with cerebellar syndrome and cephalgia.  Therefore, 
the additional evidence is not considered new and material 
and does not meet the criteria for reopening the claim.  
Accordingly, the claim is not reopened, and the appeal is 
denied.

In March 2007, during the course of the appeal, the RO 
granted entitlement to service connection for PTSD with major 
depressive disorder and assigned a 70 percent evaluation, 
effective August 23, 2003.  In so doing, the RO found that 
those disabilities were residuals of his head injuries in 
service.  

Tinnitus

During his hearing before the undersigned Veteran's Law 
Judge, the Veteran testified that he had tinnitus, primarily 
as a result of noise exposure he sustained as a Machinist's 
Mate in the Navy.  He stated that he first noticed a hissing 
in his ears when he returned from a tour of duty in the 
western Pacific Ocean.  In his initial claim for service 
connection for tinnitus, filed in August 2003, he also 
contended that it was a residual of several head injuries in 
service.  He stated that his tinnitus had been constant and 
progressing since service; and therefore, he maintained that 
service connection was warranted.  

After carefully considering the claim in light of the record 
and the applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim of 
entitlement to service connection for tinnitus.  Accordingly, 
the appeal will be denied.  

Initially, the Board notes that the Veteran has a current 
diagnosis of tinnitus.  His VA medical records show that he 
reported that disorder, as recently as a June 2007 
consultation with the VA Audiology Service.  Therefore, the 
salient question is whether he demonstrated that disorder in 
service or it is otherwise related thereto.

The Veteran's service personnel records show that he was a 
Machinist's Mate in the Navy and that he did sustain several 
head injuries in service.  During psychological testing in 
February 1976, the Veteran complained of a hearing loss.  In 
November 1977, he reported that five days earlier, he had 
experienced a loss of hearing but that his hearing had since 
returned.  The assessment was possible wax impaction.  
Despite those reports, however, the Veteran's service 
treatment records are negative for any complaints or clinical 
findings of hissing sound in his ears or tinnitus.  

Although tinnitus was not demonstrated in service, the 
Veteran contends that he has had constant tinnitus since 
service and that his continuing symptomatology supports a 
grant of service connection.  As a layman, he is competent to 
report such symptomatology.  However, he is not qualified to 
render opinions which require medical expertise, such as the 
cause of a particular disability.  38 C.F.R. § 3.159(a); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
Therefore, his opinion, without more, cannot be considered 
competent evidence of service connection.  38 C.F.R. 
§ 3.159(a).  Therefore, the question is whether there is 
competent evidence of a nexus between the claimed incidents 
in service and any current findings of tinnitus.  

The only other report to substantiate the Veteran's 
complaints of a long history of tinnitus is contained in a 
2009 statement from the Veteran's wife.  She notes since she 
first met the Veteran in 1985, he had complained of hissing 
in his ears.  However, she is also a lay person, and like the 
Veteran, her reports alone are not sufficient to provide the 
requisite nexus to service.  Espiritu.  Accordingly, the 
Board will look to the Veteran's post-service medical records 
for the potential evidence of a nexus.

Although the Veteran was treated on several occasions after 
service for complaints of residuals of his inservice head 
injuries, there were no findings of any associated tinnitus.  
Moreover, during a May 1982 VA examination to determine his 
possible exposure to toxic chemicals, an eye, ear, nose and 
throat evaluation was normal.  Indeed, there were no 
medically recorded complaints or clinical findings of 
tinnitus until August 1999, during the Veteran's treatment at 
the Aspen Medical Group.  Despite those complaints, there 
were no findings of a nexus to service.  This evidence does 
not support the Veteran's reported continuity of 
symptomatology following service.

Throughout the course of the appeal, the Veteran submitted 
numerous medical articles in support of his claim.  However, 
none of those articles identifies his case, specifically, or 
shows that he has a diagnosis of tinnitus related to service.  
In this regard, the Veteran is not medically qualified to 
extrapolate various findings from those articles and apply 
them to his case.  Espiritu.  Therefore, they are of no 
probative value in resolving the issue before the Board.

Nevertheless, in November 2005, VA scheduled the Veteran for 
an examination to determine the nature and etiology of any 
tinnitus found to be present.  Unfortunately, that 
examination was cancelled by the Veteran.  

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, without 
good cause, the claim shall be rated based on the evidence of 
record.  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant, death of 
an immediate family member, etc.  38 C.F.R. § 3.655 (2009).  

In the June 2006 Statement of the Case, the RO advised the 
Veteran that the VA examination could be rescheduled but that 
good cause had to be shown for canceling the previous 
examination.  To date, he has not provided good cause for 
canceling that examination.  Therefore, his claim of 
entitlement to service connection for tinnitus will be 
considered based on the evidence of record without the 
benefit of any information the examination could have 
provided.  Id.

In sum, the only evidence of nexus between the Veteran's 
tinnitus and service comes from the Veteran and his wife.  
While they strongly contend that the Veteran has had 
continuing symptomatology since service, the preponderance of 
the evidence shows otherwise.  The absence of any medically 
recorded complaints for twenty years after service and the 
normal May 1982 evaluation militate against the Veteran's 
claim that he had symptoms of tinnitus in service or 
continuing symptoms of tinnitus after service.  The reported 
continuity of symptomatology does not provide a basis for a 
favorable decision, as it is outweighed by evidence which 
does not support such a continuity of symptoms.  In this 
regard, his failure to report for the VA examination was a 
missed opportunity to fill the deficits in the evidence.  
Finally, the Veteran's failure to file a claim for almost 
twenty-five years after service further militates against his 
claim.  Had he wished to file a claim earlier, he knew well 
how to do so.  Indeed, he had filed previous claims for VA 
benefits dating back to 1971.  That he did not file a claim 
of service connection for tinnitus until 2003, suggests that 
he did not have tinnitus in or as a result of service.  

While none of the foregoing factors is dispositive, the 
preponderance of the evidence shows that the Veteran's 
tinnitus is not the result of any event in service.  Absent 
evidence of a nexus, the Veteran cannot meet the criteria for 
service connection.  Accordingly, service connection for 
tinnitus is not warranted, and the appeal is denied. 

In arriving at the foregoing decision, the Board has 
considered the doctrine of reasonable doubt.  However, that 
doctrine is only invoked where there is an approximate 
balance of evidence which neither proves nor disproves the 
claim.  In this case, the preponderance of the evidence is 
against the Veteran's claim of entitlement to service 
connection for tinnitus.  Therefore, the doctrine of 
reasonable doubt is not applicable.  38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2009). 


ORDER

New and material evidence not having been received, the 
application to reopen a claim of entitlement to service 
connection for the chronic brain damage with cerebellar 
syndrome and cephalgia is denied. 

Entitlement to service connection for tinnitus is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


